Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of November 1,
2012 (the “Effective Date”), by and between Restoration Hardware, Inc., a
Delaware corporation, with a business address of 15 Koch Road, Suite J, Corte
Madera, CA 94925 (the “Company”), and Karen Boone, an individual (the
“Executive”).

 

  1. Employment

(a) Title. The Executive shall serve as Chief Financial Officer of the Company,
reporting to the Chief Executive Officer. The Executive agrees to perform her
duties for the Company diligently, competently, and in a good faith manner.

(b) Exclusive Employment. While Executive is employed by the Company, the
Executive shall devote her full business time to her duties and responsibilities
to the Company, and may not, without the prior written consent of the Company’s
Board of Directors (the “Board”) or its designee, operate, participate in the
management, board of directors, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company); provided, however, that the
Executive may (i) engage in civic and charitable activities and (ii) make and
maintain outside personal investments, provided that none of the foregoing
activities interfere with the Executive’s performance of her duties hereunder or
create a conflict of interest with the Company.

(c) Place of Employment. The Executive’s primary workplace shall be the
Company’s offices in Corte Madera, California, except for usual and customary
travel on the Company’s business.

 

  2. Compensation

(a) Base Salary. The Executive shall receive a base salary from the Company at
the rate of Four Hundred and Seventy-Five Thousand Dollars ($475,000) per year
(“Base Salary”). The Executive’s Base Salary shall be reviewed from time to time
in accordance with the Company’s established procedures for adjusting salaries
for similarly situated employees and may be adjusted in the Company’s
discretion.

(b) Bonus.

(i) The Executive will be eligible to participate in the Company’s Leadership
Incentive Program (the “Bonus Plan”), with a target bonus amount equivalent to
fifty percent (50%) of her Base Salary. Actual bonus payments will be subject to
achievement of performance objectives as determined in accordance with the Bonus
Plan and will be prorated for a partial year of service.

(ii) The Executive will receive a one-time cash bonus equal to One Hundred
Thousand Dollars ($100,000) to be paid within 10 days of the date on which
Restoration Hardware Holdings, Inc. completes its firm commitment underwritten
initial public offering (such date of completion, the “Effective Time”).

 

1



--------------------------------------------------------------------------------

(c) Equity Incentive Compensation. On the date hereof, the Executive will
receive an option to purchase 230,000 shares of Restoration Hardware Holdings,
Inc.’s common stock, at an exercise price equal to the initial public offering
price of the shares sold in Restoration Hardware Holdings, Inc.’s initial public
offering, pursuant to the terms and conditions of the Restoration Hardware
Holdings, Inc. 2012 Stock Incentive Plan and a stock option agreement to be
entered into by and between the Executive and the Company. Subject to the terms
of the stock option agreement and the Restoration Hardware Holdings, Inc. 2012
Stock Incentive Plan, of the 230,000 shares subject to such stock option,
(i) 206,000 of such shares shall be subject to long-term selling restrictions as
set forth in the stock option agreement, which selling restrictions shall lapse
as follows: the long-term selling restrictions on 33,500 of such shares shall
lapse on the first anniversary of the date Executive commenced employment with
the Company (“Employment Commencement Date”), and the long-term selling
restrictions on the remaining 172,500 of such share shall lapse in equal
installments of 57,500 shares each on the second, third and fourth anniversaries
of the Employment Commencement Date; and (ii) the remaining 24,000 of such
shares subject to such stock option shall not be subject to long-term selling
restrictions.

 

  3. Benefits

(a) Benefits. The Executive shall be eligible to participate in health and other
employee benefits (including but not limited to 401(k), health, medical, dental,
supplemental health, travel accident, life, long-term disability, and directors
and officers insurance) on a basis comparable to the benefits provided by the
Company from time to time to its other senior executives and commensurate with
the Executive’s position in the Company. The Executive shall be bound by all of
the written policies and procedures established by the Company, as may be
amended from time to time in the Company’s sole discretion. The Executive shall
also be eligible for the associate discount, including forty percent (40%) off
regularly priced merchandise and twenty percent (20%) off sale priced items.

(b) Vacation. The Executive shall be eligible to accrue up to Four (4) weeks of
paid vacation time per year, in accordance with the Company’s vacation policy as
may be amended from time to time in the Company’s sole discretion.

(c) Reimbursement of Expenses. The Company shall promptly reimburse the
Executive for all reasonable out of pocket travel, entertainment, and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of her responsibilities or services under this Agreement upon
the submission of appropriate documentation pursuant to the Company’s policies
in effect from time to time.

(d) Automobile Allowance. The Executive shall be entitled to receive an
automobile allowance of Nine Hundred Dollars ($900.00) per month, subject to
customary Company policies for senior executives.

 

  4. Termination

(a) At-Will Termination by the Company. The employment of the Executive shall be
“at-will” at all times. The Company may terminate the Executive’s employment
with

 

2



--------------------------------------------------------------------------------

the Company at any time without any advance notice (and the Executive may
terminate her employment with the Company at any time upon providing thirty
(30) days prior notice), in each case, for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease, except as otherwise
provided below in this Section 4.

(b) Termination by the Company with Cause. Upon written notice to the Executive,
the Company may terminate the Executive’s employment for Cause (as defined
below). In the event that the Executive’s employment is terminated for Cause,
(i) the Executive shall receive from the Company payments for (A) any and all
earned and unpaid portion of her then effective Base Salary (on or before the
first regular payroll date following the Date of Termination); (B) any and all
accrued and unpaid vacation through the Date of Termination; (C) any and all
unreimbursed business expenses (in accordance with the Company’s reimbursement
policy); and (D) any other benefits the Executive is entitled to receive as of
the Date of Termination under the employee benefit plans of the Company, less
standard withholdings for tax and social security purposes (items (A) through
(D) are hereafter referred to as “Accrued Benefits”), and (ii) except as
required by law, after the Date of Termination, the Company shall have no
obligation to make any other payment, including severance or other compensation
of any kind, on account of the Executive’s termination of employment or to make
any payment in lieu of notice to the Executive. Except as required by law, all
benefits provided by the Company to the Executive under this Agreement or
otherwise shall cease as of the Date of Termination.

(c) Termination by the Company Without Cause. The Company may, at any time and
without prior written notice, terminate the Executive’s employment without
Cause. In the event that the Company terminates the Executive’s employment
without Cause, the Executive shall receive the Accrued Benefits. In addition,
the Executive shall be eligible to receive from the Company the following
severance benefits (collectively, the “Severance Benefits”):

(i) (A) if the termination occurs within one (1) year of the Effective Time,
severance pay equivalent to Eighteen (18) months of the Executive’s final Base
Salary, less standard withholdings for tax and social security purposes, paid
according to the Company’s regular payroll schedule over the Eighteen
(18) months following the Date of Termination; or (B) if the termination occurs
more than one (1) year after the Effective Time, severance pay equivalent to
Twelve (12) months of the Executive’s final Base Salary, less standard
withholdings for tax and social security purposes, paid according to the
Company’s regular payroll schedule over the Twelve (12) months following the
Date of Termination (collectively, the “Severance Period”); and

(ii) (A) if the termination occurs within one (1) year of the Effective Time and
subject to the Executive’s timely election under COBRA, payment of a portion of
the Executive’s COBRA premiums for Eighteen (18) months following the Date of
Termination (not to exceed the applicable continuation period) or, if earlier,
until such time as the Executive becomes eligible for similar coverage through
another employer, which benefits shall be paid for by the Company to the same
extent that the Company paid for health insurance for the Executive

 

3



--------------------------------------------------------------------------------

prior to termination; or (B) if the termination occurs more than one (1) year
after the Effective Time and subject to the Executive’s timely election under
COBRA, payment of a portion of the Executive’s COBRA premiums for Twelve
(12) months following the Date of Termination (not to exceed the applicable
continuation period) or, if earlier, until such time as the Executive becomes
eligible for similar coverage through another employer, which benefits shall be
paid for by the Company to the same extent that the Company paid for health
insurance for the Executive prior to termination. The Executive will thereafter
be responsible for the payment of COBRA premiums (including, without limitation,
all administrative expenses) for any remaining COBRA period. Notwithstanding the
foregoing, in the event that the Company determines, in its sole discretion,
that the Company may be subject to a tax or penalty pursuant to Section 4980D of
the Code as a result of providing some or all of the payments described in this
Section 4(c)(ii), the Company may reduce or eliminate its obligations under this
Section 4(c)(ii) to the extent it deems necessary, with no offset or other
consideration required.

The Executive’s entitlement to the Severance Benefits is conditioned on (x) the
Executive’s timely executing and delivering to the Company of a release of
claims against the Company, in a form attached hereto as Exhibit A (the
“Release”), and on such release becoming effective, (y) the Executive not
engaging in Conflicting Activities (as defined below) while receiving Severance
Benefits from the Company, and (z) the Executive’s compliance with the
Proprietary Information Agreements (as defined below).

To be timely, the Release must become effective and irrevocable no later than
sixty (60) days following the Date of Termination (the “Release Deadline”). If
the Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any rights to the severance benefits described in this
Section 4(c). In no event will any severance benefits be paid under this
Section 4(c) until the Release becomes effective and irrevocable. Subject to
Section 8(c) below, severance benefits will commence or be provided once the
Release becomes effective and irrevocable.

The Executive acknowledge that the Severance Benefits are being provided to
assist in the Executive’s transition to other employment. Accordingly, to the
extent that the Executive begins to engage in Conflicting Activities during the
Severance Period, the Executive shall be entitled to retain any severance
payments received prior to the date she commences the Conflicting Activity but
will cease to be eligible to receive any further severance payments or other
severance benefits under the terms of this Agreement or otherwise, and the
Executive shall have no further claims, rights or entitlements to any severance
payments or benefits in any respect. The Executive agrees that the Company shall
have a right of offset against all severance payments for amounts owed to the
Company by the Executive (unless the amounts owed are subject to a good faith
dispute) to the fullest extent not prohibited by law. The Severance Benefits
shall be in lieu of any other severance payments, severance benefits and
severance protections to which the Executive may be entitled under any severance
or termination policy, plan, program, practice or arrangement of the Company and
its affiliates. Except as specifically provided in this Section 4(c) or in
another section of this Agreement, or except as required by law, all benefits
provided by the Company to the Executive under this Agreement or otherwise shall
cease as of the Date of Termination.

 

4



--------------------------------------------------------------------------------

(d) Termination by the Executive for Good Reason. The Executive may voluntarily
terminate her employment with the Company and receive the Severance Benefits
detailed in Section 4(c) (subject to the same conditions set forth in
Section 4(c)) following the occurrence of an event constituting Good Reason (as
defined below), provided that the Executive has provided written notice to the
Company of the existence of the event constituting Good Reason within sixty
(60) days following such event, the Company has had a period of thirty (30) days
to cure the Good Reason, the Company has failed to cure the Good Reason within
that period, and the Executive terminates her employment within thirty (30) days
following the expiration of such cure period.

(e) Voluntary Termination. If the Executive terminates employment with the
Company without Good Reason, the Executive agrees to provide the Company with
thirty (30) days’ prior written notice. In the event that the Executive’s
employment is terminated under this Section 4(e), the Executive shall receive
from the Company payment for all Accrued Benefits described in Section 4(b)
above at the times specified in Section 4(b) above. Except as required by law,
after the Date of Termination, the Company shall have no obligation to make any
other payment, including severance or other compensation, of any kind, or
provide any other benefits, to the Executive on account of the Executive’s
termination of employment.

(f) Termination Upon Death or Disability. If the Executive’s employment is
terminated as a result of death or Disability, the Executive (or Executive’s
estate, or other designated beneficiary(s) as shown in the records of the
Company in the case of death) shall be entitled to receive from the Company
payment for the Accrued Benefits described in Section 4(b) above at the times
specified in Section 2(b) above. Except as required by law, after the Date of
Termination, the Company shall have no obligation to make any other payment,
including severance or other compensation, of any kind, or provide any other
benefits, to the Executive (or the Executive’s estate, or other designated
beneficiary(s), as applicable) upon a termination of employment by death or
Disability

(g) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.

(i) “Cause” shall mean

(A) the Executive has been convicted of (or has entered a plea of nolo
contendere to) a felony involving fraud, dishonesty, or physical harm to any
person;

(B) the Executive intentionally failed to substantially perform the Executive’s
material duties (other than a failure resulting from the Executive’s incapacity
due to physical or mental illness or from the Executive’s assignment of duties
that would constitute Good Reason), which failure lasted for a period of at
least fifteen (15) days after a written notice of demand for substantial
performance has been delivered to the Executive specifying the manner in which
the Executive has failed substantially to perform;

 

5



--------------------------------------------------------------------------------

(C) the Executive intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; or

(D) the Executive’s fraud, embezzlement or other act of material dishonesty with
respect to the Company.

For purposes of this Section 4(g)(i), no act, nor failure to act, on the
Executive’s part shall be considered “intentional” unless the Executive has
acted, or failed to act, with a lack of reasonable belief that the Executive’s
action or failure to act was in the best interest of Company.

(ii) “Conflicting Activities” shall mean (a) directly or indirectly engaging or
investing in, owning, managing, operating, financing, controlling or
participating in the ownership, management, operation, financing, or control of,
being employed by, associated with, or in any manner connected with, lending any
credit to, or rendering services or advice to, any business, firm, corporation,
partnership, association, joint venture or other entity that engages or conducts
any competing business the same as or substantially similar to the business
engaged in or proposed to be engaged in or conducted by the Company or described
in a written strategic plan of the Company at any time that the Executive was
employed with the Company, anywhere within the United States of America;
provided, however, that “Conflicting Activities” shall exclude ownership of up
to 5% of the outstanding shares of any class of securities of any enterprise
(but without otherwise participating in the activities of such enterprise) if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Securities Exchange Act of 1934,
as amended, and up to 5% of the voting stock or other securities of any
privately-held company; (b) directly or indirectly soliciting the business of
any material customers of or suppliers to the Company, or encouraging any person
or entity which is a customer of the Company to cease, reduce, limit or
otherwise alter in a manner adverse to the Company its existing business or
contractual relationship with the Company; or (c) directly or indirectly
soliciting, inducing, recruiting or encouraging any person employed or engaged
by the Company to terminate her employment or engagement with the Company,
provided, however, that general solicitations not targeted to Company employees
shall not be deemed to violate this clause (iii).

(iii) “Date of Termination” shall mean (i) if the Executive is terminated by the
Company for Disability, thirty (30) days after written notice of termination is
given to the Executive (provided that the Executive shall not have returned to
the performance of her duties on a full-time basis during such 30-day period);
(ii) if the Executive’s employment is terminated by the Company for any other
reason, the date on which a written notice of termination is given; (iii) if the
Executive terminates employment for Good Reason, the date of the Executive’s
resignation; provided that the notice and cure provisions in the definition of
Good Reason have been complied with; (iv) if the Executive terminates employment
for other than a Good Reason, the date specified in the Executive’s notice in
compliance with Section 4(e); or (v) in the event of Executive’s death, the date
of death.

(iv) “Disability” shall (i) have the meaning defined under the Company’s
then-current long-term disability insurance plan, policy, program or contract as
entitles the Executive to payment of disability benefits thereunder, or (ii) if
there shall be no such plan, policy, program or contract, mean permanent and
total disability as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended.

 

6



--------------------------------------------------------------------------------

(v) “Good Reason” shall mean the occurrence of any of the following events or
conditions that occur without the Executive’s consent:

(A) a material diminution in the Executive’s authority, duties or
responsibilities; provided that a change in the Executive’s authority, duties or
responsibilities due to the fact that the Company or its successor becomes a
stand-alone division or subsidiary of a public or private company will not alone
constitute Good Reason so long as the Executive continues as Chief Financial
Officer of the Company (or successor or parent thereof, as the case may be) of
such division or subsidiary; provided further, that if after the date hereof the
Executive is no longer serving as the Company’s “principal financial officer”
and/or “principal accounting officer” within the meaning of Rule 16a-1 of the
Securities Exchange Act of 1934, as amended, such change shall not alone
constitute Good Reason hereunder;

(B) a material reduction in the Executive’s then effective Base Salary, except
if the base salaries of a significant number of other executives and members of
senior management of the Company also are proportionately reduced, whether or
not such reduction is voluntary on the part of the Executive or such other
executives and senior management; and

(C) the Company’s relocation of the Executive’s primary work location outside a
40-mile radius of Corte Madera, California that increases the Executive’s
one-way driving distance by more than 40 miles.

(h) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than in the case of
death) shall be communicated by a written notice (the “Notice of Termination”)
to the other party hereto, indicating the specific termination provision in this
Agreement relied upon, and specifying a Date of Termination; provided, however,
that the Company may pay to the Executive all Base Salary, benefits and other
rights due to the Executive during any applicable notice period required under
this Section 4 instead of employing the Executive during such Notice Period.

 

  5. Other Covenants

(a) Proprietary and Confidential Information. The Executive has signed and
agrees to be bound by the terms of the Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit B, and the Confirmation
of Confidential Information, a copy of which is attached hereto as Exhibit C
(collectively, the “Proprietary Information Agreements”).

(b) Compliance with Company Policies. The Executive agrees that, during
Executive’s employment with the Company, she shall comply with the Company’s
employee manual and other policies and procedures reasonably established by the
Company from time to time, including but not limited to policies addressing
matters such as management, supervision, recruiting and diversity.

 

7



--------------------------------------------------------------------------------

(c) Non-Solicitation. The obligations set forth in this Section 5(c) apply in
addition to post-termination the obligations set forth in Section 4(c), if
applicable. If both Section 4(c) and Section 5(c) are operative, and there is a
conflict, then the obligations set forth in Section 4(c) will control.

(i) Definition. For purposes of this Section 5(c), “Post-Termination Period”
means either:

(A) a period of Eighteen (18) months following the date of termination of
Executive’s employment for any reason if the termination occurs within one
(1) year of the Effective Time; or

(B) a period of Twelve (12) months following the date of the termination of
Executive’s employment for any reason if the termination occurs more than one
(1) year after the Effective Time.

(ii) Solicitation of Employees. During the Executive’s employment with the
Company and for the duration of the Post-Termination Period, the Executive shall
not, directly or indirectly, individually, or together with or through any other
person, firm, corporation or entity:

(A) solicit for hire any employee of the Company, provided, however, that
general solicitations not targeted to Company employees shall not be deemed to
violate this clause (A), or

(B) cause any of the employee of the Company to terminate his or her employment
relationship with the Company.

(iii) Solicitation of Customers and Suppliers. During the Executive’s employment
with the Company and for the duration of the Post-Termination Period, the
Executive shall not, directly or indirectly, individually, or together through
any other person, firm, corporation or entity, use the Company’s Proprietary
Information (as defined in the Proprietary Information and Inventions Agreement
attached hereto as Exhibit B):

(A) to solicit the business of any material customers of or suppliers to the
Company, or

(B) to encourage any person or entity which is a customer of the Company to
cease, reduce, limit or otherwise alter in a manner adverse to the Company its
existing business or contractual relationship with the Company.

 

  6. Termination Obligations

(a) Resignation and Cooperation. Upon termination of the Executive’s employment,
the Executive shall be deemed to have resigned from all offices and
directorships then held with the Company. Following any termination of
employment, the Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. The Executive shall also cooperate with the Company in the defense of
any action brought by any third party against the Company that relates to
Executive’s employment by the Company.

 

8



--------------------------------------------------------------------------------

(b) Return of Business Records and Equipment. Upon termination of the
Executive’s employment hereunder, the Executive shall promptly return to the
Company: (i) all documents, records, procedures, books, notebooks, and any other
documentation in any form whatsoever, including but not limited to written,
audio, video or electronic, containing any information pertaining to the Company
which includes Proprietary Information, including any and all copies of such
documentation then in the Executive’s possession or control regardless of
whether such documentation was prepared or compiled by the Executive, Company,
other employees of the Company, representatives, agents, or independent
contractors, and (ii) all equipment or tangible personal property entrusted to
the Executive by the Company. The Executive acknowledges that all such
documentation, copies of such documentation, equipment, and tangible personal
property are and shall at all times remain the sole and exclusive property of
the Company.

 

  7. Miscellaneous

(a) Dispute Resolution; Forum Selection

The Company and the Executive agree that, to the fullest extent permitted by
law, any and all claims or controversies between them shall be resolved by final
and binding arbitration pursuant to the Arbitration Agreement, which is attached
as Exhibit D. Notwithstanding the foregoing, to the extent any claims or
controversies between the Parties are not covered by and subject to arbitration
according to the terms of the Arbitration Agreement in the form attached hereto
as Exhibit D, the Company and the Executive mutually agree that any such claims
shall be brought exclusively in a court in the city and county of San Francisco,
California or, if federal jurisdiction exists, the United States District Count
for the Northern District of California, and both parties submit and consent to
jurisdiction of such courts and waive any objection to venue and/or any claim
that the aforementioned forums are inconvenient.

(b) Governing Law

This Agreement and any disputes or controversies arising hereunder shall be
construed and enforced in accordance with and governed by the internal laws of
the State of California, without reference to principles of law that would apply
the law of another jurisdiction.

(c) Entire Agreement

This Agreement, together with the Proprietary Information Agreements,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersedes and cancels any and all
previous agreements, written and oral, regarding the subject matter hereof
between the parties hereto. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement that (i) explicitly states
the intent of both parties hereto to supplement this Agreement and (ii) is
signed by both parties hereto. This Agreement replaces and supersedes the Offer
Letter dated as of April 22, 2012 by and between the parties hereto.

 

9



--------------------------------------------------------------------------------

(d) Notices

All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been
sufficiently given if personally delivered or if sent by registered or certified
mail, return receipt requested to the parties, their successors in interest, or
their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid, and shall be
deemed received upon actual receipt:

 

  (i) to the Company at:

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, CA 94925

Attention: Chief Executive Officer

Facsimile: (415) 927-7083

 

  (ii) to the Executive at:

[                    ]

(e) Severability

If any term or provision of this Agreement, or the application thereof to any
person or under any circumstance, shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such terms
to the persons or under circumstances other than those as to which it is invalid
or unenforceable, shall be considered severable and shall not be affected
thereby, and each term of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

(f) Waiver

The failure of any party to insist in any one instance or more upon strict
performance of any of the terms and conditions hereof, or to exercise any right
or privilege herein conferred, shall not be construed as a waiver of such terms,
conditions, rights or privileges, but same shall continue to remain in full
force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

(g) Exclusive Remedy

The Executive’s right to the compensation and benefits to which she may become
entitled pursuant to this Agreement and pursuant to any other written agreement
between the Executive and the Company shall be the Executive’s sole and
exclusive remedy for any termination of the Executive’s employment.

 

10



--------------------------------------------------------------------------------

(h) Successors and Assigns

The performance of Executive is personal hereunder, and Executive agrees that
Executive shall have no right to assign and shall not assign or purport to
assign any rights or obligations under this Agreement. This Agreement may be
assigned or transferred by the Company; and nothing in this Agreement shall
prevent the consolidation, merger or sale of the Company or a sale of any or all
or substantially all of its assets.

(i) Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.

(j) Headings

Headings in this Agreement are for reference only and shall not be deemed to
have any substantive effect.

(k) Opportunity to Seek Advice; Warranties and Representations

The Executive acknowledges and confirms that she has had the opportunity to seek
such legal, financial and other advice and representation as she has deemed
appropriate in connection with this Agreement. The Executive hereby represents
and warrants to the Company that she is not under any obligation of a
contractual or quasi-contractual nature known to him that is inconsistent or in
conflict with this Agreement or that would prevent, limit or impair the
performance by the Executive of her obligations hereunder.

 

  8. Taxes

(a) Withholding and Payroll Practices

All salary, severance payments, bonuses or benefits provided by the Company
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law and shall be paid in the ordinary
course pursuant to the Company’s then existing payroll practices or as otherwise
specified in this Agreement.

(b) Section 280G Excise Tax Matters

(i) Golden Parachute Excise Tax Payments. In the event that any payment or
benefit (within the meaning of Section 280G(b)(2) of the Code) to the Executive
or for the Executive’s benefit, paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, the Executive’s employment with the Company or a change in
control in the Company (a “Payment” or “Payments”), would be subject to the
excise tax imposed by Code Section 4999, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Payments shall be reduced (but not below
zero) if and to the extent necessary so that no Payment to be made or benefit to
be provided to the Executive shall be subject to the Excise Tax (such reduced

 

11



--------------------------------------------------------------------------------

amount is hereinafter referred to as the “Limited Payment Amount”). To
effectuate the Limited Payment Amount, the Company shall reduce or eliminate the
Payments by (i) first reducing or eliminating those payments or benefits which
are payable in cash and (ii) then reducing or eliminating non-cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the furthest in time from the Determination (as hereinafter defined).

(ii) Initial Determination. An initial determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount shall be made, at the Company’s expense, by the accounting firm
that is the Company’s independent accounting firm as of the date of the change
in control (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within five
(5) days after the Date of Termination, if applicable, or such other time as
requested by the Company or by the Executive (provided the Executive reasonably
believes that any of the Payments may be subject to the Excise Tax) and, if the
Accounting Firm determines that no Excise Tax is payable by the Executive with
respect to a Payment or Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten (10) days after the delivery
of the Determination to the Executive, the Executive shall have the right to
dispute the Determination (the “Dispute”). If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and the
Executive.

(iii) Underpayment. As a result of the uncertainty in the application of
Sections 4999 and 280G of the Code, it is possible that the Payments to be made
to, or provided for the benefit of, the Executive will be either greater (an
“Excess Payment”) or less (an “Underpayment”) than the amounts provided for by
the limitations contained in paragraph (1) above.

(A) If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, the Executive must
repay such Excess Payment to the Company; provided that no Excess Payment will
be repaid by the Executive to the Company unless, and only to the extent that,
the repayment would either reduce the amount on which the Executive is subject
to tax under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.

(B) In the event that it is determined (i) by the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to the Executive’s
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within ten (10)
days after such determination or resolution, together with interest on such
amount at the applicable federal rate under Code Section 7872(f)(2) from the
date such amount would have been paid to the Executive until the date of
payment.

 

12



--------------------------------------------------------------------------------

(c) Section 409A

(i) Notwithstanding anything to the contrary in the Agreement, no severance pay
or benefits to be paid or provided to the Executive, if any, pursuant to the
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until the Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to the Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until the Executive has had a “separation from service” within the
meaning of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

(ii) Any severance payments or benefits under the Agreement that would be
considered Deferred Payments will be paid or will commence on the sixtieth
(60th) day following the Executive’s separation from service (with the first
payment equal to the unpaid amounts of severance that accrued during the sixty
(60) days following the Date of Termination), or, if later, such time as
required by the next paragraph.

(iii) Notwithstanding anything to the contrary in the Agreement, if the
Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination (other than due to death), then the Deferred
Payments that would otherwise have been payable within the first six (6) months
following the Executive’s separation from service, will be paid on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of the Executive’s separation from service, but in no event
later than seven months after the date of such separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if the Executive dies following the Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.

(iv) Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constituted Deferred Payments. For this purpose, the “Section 409A Limit”
will mean two (2) times the lesser of: (i) the Executive’s annualized
compensation based upon the annual rate of pay paid to him during the
Executive’s taxable year preceding her taxable year of her separation from
service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which the Executive’s separation from service
occurred.

 

13



--------------------------------------------------------------------------------

(v) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Agreement is subject to Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided hereunder during any one calendar year shall not affect the amount of
such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; (ii) all such expenses eligible for
reimbursement hereunder shall be paid to the Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any event by no later than
December 31 of the calendar year following the calendar year in which such
expenses were incurred; and (iii) the Executive’s right to receive any such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Employer and the
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

RESTORATION HARDWARE INC.,

a Delaware company

By:  

/s/ Carlos Alberini

Name:   Carlos Alberini Title:   Chief Executive Officer KAREN BOONE

/s/ Karen Boone

Acknowledged and Agreed as of the Effective Date:

 

RESTORATION HARDWARE HOLDINGS INC.,

a Delaware company

By:  

/s/ Carlos Alberini

Name:   Carlos Alberini Title:   Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Form of General Release

This Separation and General Release Agreement (the “Agreement”) is entered into
by and between Restoration Hardware, Inc. (the “Company”) and Karen Boone (the
“Executive”) (collectively, “Parties”).

RECITALS

WHEREAS, the Executive was employed by the Company on an at-will basis;

WHEREAS, the Company and the Executive have mutually agreed that the Executive
will resign as of                      (“Resignation Date”) in accordance with
the terms of this Agreement; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement dated as of
                         , 20    , by and between the Company and the Executive
(the “Employment Agreement”).

ACCORDINGLY, the Parties agree as follows:

1. Severance Benefit. The Company hereby agrees to provide the Executive with
the payments and benefits set forth in Section 4(c) of the Employment Agreement
with respect to a termination by the Company without Cause, on the terms and
subject to the conditions set forth in such Section 4(c) of the Employment
Agreement.

2. Resignation. The Executive hereby resigns from her employment with the
Company and any other position held with the Company or any Affiliate, effective
as of the Resignation Date. “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.

3. General Release. The Executive and her representatives, heirs, successors,
and assigns do hereby completely release and forever discharge the Company, any
Affiliate, and its and their present and former shareholders, officers,
directors, agents, employees, attorneys, successors, and assigns (collectively,
“Released Parties”) from all claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character, known or unknown,
which the Executive may have now or in the future arising from any act or
omission or condition occurring on or prior to the Effective Date (including,
without limitation, the future effects of such acts, omissions, or conditions),
whether based on tort, contract (express or implied), or any federal, state, or
local law, statute, or regulation (collectively, the “Released Claims”). By way
of example and not in limitation of the foregoing, Released Claims shall include
any claims arising under the Fair Labor Standards Act, the National Labor
Relations Act, the Family and Medical Leave Act, the Executive Retirement Income
Security Act of 1974, the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, and the California Family Rights
Act, as well as any claims asserting wrongful termination, breach of

 

16



--------------------------------------------------------------------------------

contract, breach of the covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, defamation, invasion of privacy, and claims
related to disability. Released Claims shall also include, but not be limited
to, any claims for severance pay, bonuses, sick leave, vacation pay, life or
health insurance, or any other benefit. The Executive likewise releases the
Released Parties from any and all obligations for attorneys’ fees incurred in
regard to the above claims or otherwise. Notwithstanding the foregoing, Released
Claims shall not include (i) any claims based on obligations created by or
reaffirmed in this Agreement; (ii) any vested retirement benefits or vested
stock option rights, or (iii) any claims which by law cannot be released,
including without limitation unemployment compensation claims and workers’
compensation claims (the settlement of which would require approval by the
California Workers’ Compensation Appeals Board), (iv) any claim for
indemnification under the Employment Agreement, the Company’s bylaws or
certificate of incorporation, or any agreement providing for indemnification of
the Executive.

4. Section 1542 Waiver. The Executive understands and agrees that the Released
Claims include not only claims presently known to the Executive, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
Section 3, above. The Executive understands that she may hereafter discover
facts different from what she now believes to be true, which if known, could
have materially affected this Agreement, but she nevertheless waives any claims
or rights based on different or additional facts. The Executive knowingly and
voluntarily waives any and all rights or benefits that she may now have, or in
the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

5. Covenant Not to Sue. The Executive shall not bring a civil action in any
court (or file an arbitration claim) against the Company or any other Released
Party asserting claims pertaining in any manner to the Released Claims. The
Executive understands that this Section 5 does not prevent the Executive from
filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that Executive hereby waives any right
to receive any monetary award resulting from such a charge or investigation.

6. Age Discrimination Claims. The Executive understands and agrees that, by
entering into this Agreement, (i) she is waiving any rights or claims she might
have under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act; (ii) she has received consideration beyond that
to which she was previously entitled; (iii) she has been advised to consult with
an attorney before signing this Agreement; and (iv) she has been offered the
opportunity to evaluate the terms of this Agreement for not less than twenty-one
(21) days prior to her execution of the Agreement. The Executive may revoke this
Agreement

 

17



--------------------------------------------------------------------------------

(by written notice to the Company’s Chief Executive Officer at the Company’s
notice address set forth in the Employment Agreement) for a period of seven
(7) days after her execution of the Agreement, and it shall become enforceable
(and payment of the payments and benefits by the Company to the Executive in
accordance with Section 1 above only shall be made) only upon the expiration of
this revocation period without prior revocation by the Executive.

7. Confidentiality. The Parties understand and agree that this Agreement and
each of its terms, and the negotiations surrounding it, are confidential and
shall not be disclosed by the Executive without the prior written consent of the
Company, unless required by law. Notwithstanding the foregoing, the Executive
may disclose the terms of this Agreement to her spouse, and for legitimate
business reasons, to legal, financial, and tax advisors, provided such
individuals agree to maintain the confidentiality of such information.

8. Non-admission. The Parties understand and agree that the furnishing of the
consideration for this Agreement shall not be deemed or construed at any time or
for any purpose as an admission of liability by the Company. The liability for
any and all claims is expressly denied by the Company.

9. Arbitration. Any and all disputes arising out of the terms of this Agreement,
their interpretation, or any of the Released Claims shall be resolved by final
binding arbitration in San Francisco, California, before the Judicial
Arbitration and Mediation Services under the JAMS Employment Arbitration Rules
and Procedures then in effect. Either party may bring an action in court to
compel arbitration under this Agreement, to enforce an arbitration award, or to
obtain temporary injunctive relief pending a judgment. Otherwise, neither party
shall initiate or prosecute any legal action against the other. The prevailing
party in the arbitration shall be entitled to recover its attorneys’ fees and
costs (at reasonable, regular hourly rates), in addition to any other relief to
which it may be entitled by law.

10. Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement among the Parties hereto with
regard to the subject matter hereof and thereof. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained or referenced herein.

11. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the Parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

12. Successors and Assigns. The Executive represents that she has not previously
assigned or transferred any claims or rights released by him pursuant to this
Agreement. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective heirs, successors, attorneys, and permitted
assigns. This Agreement shall also inure to the benefit of any Released Party.

 

18



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to conflict
of laws provisions.

14. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any Party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
Party receiving a benefit nor against the Party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

15. Representation by Counsel. The Parties acknowledge that (i) they have had
the opportunity to consult counsel in regard to this Agreement; (ii) they have
read and understand the Agreement and they are fully aware of its legal effect;
and (iii) they are entering into this Agreement freely and voluntarily, and
based on each Party’s own judgment and not on any representations or promises
made by the other Party, other than those contained in this Agreement.

16. Counterparts. This Agreement may be executed in counterparts. True copies of
such executed counterparts may be used in lieu of an original for any purpose.

17. Effective Date. This Agreement shall become effective as of seven (7) days
after the date executed by the Executive (“Effective Date”), but only if the
Agreement is not revoked as provided in Section 6. If the Agreement is revoked,
it shall be null and void.

The Parties have duly executed this Agreement as of the dates noted below.

 

 

    Date:  

 

Executive       Restoration Hardware, Inc.       By:  

 

    Date:  

 

Its:  

 

     

 

19



--------------------------------------------------------------------------------

EXHIBIT B

Proprietary Information and Inventions Agreement

 

20



--------------------------------------------------------------------------------

 

LOGO [g462171graphics30.jpg]

Proprietary Information and Inventions Agreement

I am entering into this Proprietary Information and Inventions Agreement (the
“Agreement”) with Restoration Hardware, Inc. (the “Company”) for the purpose of
protecting the trade secrets of the Company and prohibiting the unauthorized use
of confidential information by me.

In consideration of my employment or continued employment by the Company, and
the compensation now and hereafter paid to me, I hereby agree as follows:

 

1) Recognition of Company’s Rights: Nondisclosure, At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I hereby assign to the Company
any rights I may have or acquire in such Proprietary Information and recognize
that all Proprietary Information shall be the sole property of the Company and
its assigns and that the Company and its assigns shall be the sole owner of all
patent rights, copyrights, trade secret rights and all other rights throughout
the world (collectively, “Proprietary Rights”) in connection therewith.

The term “Proprietary Information” shall mean trade secrets confidential
knowledge, data or any other proprietary information of the Company. Proprietary
Information includes, but is not limited to, (a) inventions, trade secrets,
ideas, data, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques (hereinafter collectively referred to as
“Inventions”); and (b) information regarding plans for research, development,
new products, branding, marketing and selling business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, details of contracts; and information regarding the skills and
compensation of other associates of the Company.

 

2) Third Party Information, I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

3) Assignment of Inventions I shall promptly disclose to the Company any and all
inventions that I may conceive or develop, alone or with others, during the term
of my employment, and I agree that all inventions belong to and be the exclusive
property of the Company. I agree to assign, and upon their creation do hereby
automatically assign, all of my right, title and interest (in the United States
and other countries) in and to all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registerable under copyright or
similar statutes, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, during the period of my employment with the
Company. I recognize that this Agreement does not require assignment of any
invention which qualifies fully for protection under Section 2870 of the
California Labor Code (hereinafter “Section 2870”), which provides as follows:

 

  a) Any provision in an employment agreement which provides that an associate
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the associate developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  i) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

  ii) Result from any work performed by the associate for the employer.

 

  iii) To the extent a provision in an employment agreement purports to require
an associate to assign an invention otherwise excluded from being required to be
assigned under subdivision (I), the provision is against the public policy of
this state and is unenforceable.

 

21



--------------------------------------------------------------------------------

  b) I also assign to or as directed by the Company all my right, title and
interest in and to any and all Inventions, full title to which is required to be
in the United States by a contract between the Company and the United States or
any of its agencies.

 

  c) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire”, as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101). Inventions assigned to
or as directed by the Company by this paragraph 3 are hereinafter referred to as
“Company Inventions”.

 

4) Prior Inventions, Inventions, if any patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A attached hereto a complete list of all Inventions that I
have, alone or jointly with others, conceived, developed or reduced to practice
prior to commencement of my employment with the Company, that I consider to be
my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement. If disclosure of any such Invention on Exhibit
A would cause me to violate any prior confidentiality agreement, I understand
that I am not to list such Inventions in Exhibit A but am to inform the Company
that all Inventions have not been listed for that reason.

 

5) No Improper Use of materials, During my employment by the Company I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.

 

6) No Conflicting Obligation, I represent that my performance of all the terms
of this Agreement and as an associate of the Company does not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either in written or oral in conflict
herewith.

 

7) Right to Inspection, I agree that any property situated on the Company’s
premises and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. Prior to leaving, I will cooperate
with the Company in completing and signing the Company’s termination statement
for technical and management personnel.

 

8) Legal and Equitable Remedies, Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement; provided that
the limitations on such rights and remedies other stated in Executive’s
Employment Agreement executed concurrently herewith shall equally apply
hereunder.

 

9) Notices, Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.

 

10) General Provisions,

 

  a) Governing Law, This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

22



--------------------------------------------------------------------------------

  b) Entire Agreement, This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter hereof
and supersedes and merges all prior discussions between us. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement will be effective unless in writing signed by the party to be charged.
Any subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement. As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.

 

  c) Severability, If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

  d) Successors and Assigns, This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and assigns.

 

  e) Survival, The provisions of the Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

  f) Employment, I agree and understand that nothing is this Agreement shall
confer any right with respect to continuation of employment with the Company,
nor shall it interfere in any way with my right or the Company’s right to
terminate my employment at any time, with or without cause.

 

  g) Waiver, No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated as of             , 2012             Signature       Name of Associate    
  Address

ACCEPTED AND AGREED TO:

 

Restoration Hardware, Inc. By:     Name:   Title:

 

23



--------------------------------------------------------------------------------

Exhibit A to Proprietary Information and Inventions Agreement

Schedule of Inventions

 

24



--------------------------------------------------------------------------------

EXHIBIT C

Confirmation of Confidential Treatment

 

25



--------------------------------------------------------------------------------

 

LOGO [g462171graphics30.jpg]

Confirmation of Confidential Treatment

This shall confirm that as an associate of Restoration Hardware, Inc. (the
“Company”), and in accordance with the Proprietary Information and Inventions
Agreement (the “Confidentiality Agreement”) entered into between me and the
Company, understand, agree and acknowledge that all information and materials
relating to my work on the Company’s development of new retail concepts, new
merchandise programs and new brands (including without limitation all
information and materials related to the development of new Company brands,
logos and corporate identities), shall be treated as Proprietary Information (as
that term is defined under the Confidentiality Agreement). Without limiting the
generality of the foregoing, and for the avoidance of doubt, I hereby agree to
hold all ideas, data, documents, drawings, notes, memoranda, and other
information and materials regarding Company’s new retail concepts, new
merchandise programs and new brands including branding plans, brand development
and branding strategy, in strictest confidence, and will not disclose, lecture
upon or publish any such information or materials unless an officer of the
Company expressly authorizes such in writing, and will not use such information
and materials for any purpose other than in furtherance of the business of the
Company as directed by the Company.

Because I may have access to and become acquainted with such information and
materials, the Company shall have the right to enforce my duties of
confidentiality by injunction, specific performance or other equitable relief,
without bond, without prejudice to any other rights and remedies that the
Company may have.

I HAVE READ THIS DOCUMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

Dated:             Signature       Associate Name

 

26



--------------------------------------------------------------------------------

EXHIBIT D

Arbitration Agreement

Restoration Hardware, Inc. (the “Company”) and Karen Boone (the “Executive”)
hereby agree, effective as of November 1, 2012, that, to the fullest extent
permitted by law, any and all claims or controversies between them (or between
the Executive and any present or former officer, director, agent, or employee of
the Company or any parent, subsidiary, or other entity affiliated with the
Company) relating in any manner to the employment or the termination of
employment of the Executive shall be resolved by final and binding arbitration.
Except as specifically provided herein, any arbitration proceeding shall be
conducted by the Judicial Arbitration and Mediation Services (“JAMS”) under the
JAMS Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”).

Claims subject to arbitration shall include, without limitation: contract
claims, tort claims, claims relating to compensation, as well as claims based on
any federal, state, or local law, statute, or regulation, including but not
limited to any claims arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the California Fair Employment and Housing Act, equity purchases or repurchases,
and any and all claims for any other compensation, wages and/or benefits of any
type, including any claims arising from the Executive’s Employment Agreement
with the Company. However, claims for unemployment benefits, workers’
compensation claims, and claims under the National Labor Relations Act shall not
be subject to arbitration.

A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the JAMS Rules. The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision. The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law.

Either the Company or the Executive may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit of claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

All arbitration hearings under this Agreement shall be conducted in San
Francisco, California, unless otherwise agreed by the parties. The arbitration
provisions of this Arbitration Agreement shall be governed by the Federal
Arbitration Act. In all other respects, this Arbitration Agreement shall be
construed in accordance with the laws of the State of California, without
reference to conflicts of law principles.

 

27



--------------------------------------------------------------------------------

Each party shall pay its own costs and attorney’s fees, unless a party prevails
on a statutory claim, and the statute provides that the prevailing party is
entitled to payment of its attorneys’ fees. In that case, the arbitrator may
award reasonable attorneys’ fees and costs to the prevailing party as provided
by law.

This Agreement does not alter the Executive’s at-will employment status.
Accordingly, the Executive understands that the Company may terminate the
Executive’s employment, as well as discipline or demote the Executive, at any
time, with or without prior notice, and with or without cause. The parties also
understand that the Executive is free to leave the Company at any time and for
any reason, with or without cause and with or without advance notice.

If any provision of this Agreement shall be held by a court or the arbitrator to
be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. The parties’ obligations under this Agreement
shall survive the termination of the Executive’s employment with the Company and
the expiration of this Agreement.

The Company and the Executive understand and agree that this Arbitration
Agreement contains a full and complete statement of any agreements and
understandings regarding resolution of disputes between the parties, and the
parties agree that this Arbitration Agreement supersedes all previous
agreements, whether written or oral, express or implied, relating to the
subjects covered in this agreement. The parties also agree that the terms of
this Arbitration Agreement cannot be revoked or modified except in a written
document signed by both the Executive and an officer of the Company.

THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.

 

28



--------------------------------------------------------------------------------

THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

RESTORATION HARDWARE, INC. By:  

 

 

Karen Boone

 

29